DETAILED ACTION
Response to Amendment
The Amendment filed on June 24, 2022 has been entered. Claims 1, 20, 23, and 24 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b), 102(a)(1), 102(a)(2), and 103 rejections previously set forth in the Non-Final Office Action mailed on December 24, 2021. However, Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation "said first amount of data" in lines 15-17. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “said first amount of stored parameters”.
Claim 20 recites the limitation "said second amount of data" in lines 17-18. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “said second amount of stored parameters”. Please note that if this change is made, “said second amount of data” in lines 1-2 of claim 24 would also need to be changed to “said second amount of stored parameters”.
Claim 24 is rejected as being indefinite because it depends from claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 20, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Malackowski et al. (US 2009/0275940), hereinafter Malackowski.
Regarding claim 1, Malackowski discloses a surgical instrument system, comprising:
a surgical instrument (40 in Figure 1) selectively operable in a first operating state (the operating state that 40 enters when a tool 32 with memory is attached to it and a response to the read command in step 148 in Figure 5A is received) governed by a first firing algorithm (Paragraphs 0068-0088) and a second operating state (the operating state that 40 enters when a tool 32 without memory is attached to it and there is no response to the read command in step 148) governed by a second firing algorithm (Paragraphs 0065-0067, 0089, 0090), wherein said first firing algorithm is different than said second firing algorithm (because different operation steps are followed by 40 in the first and second firing algorithms, as disclosed in Paragraphs 0065-0090);
a first end effector (a first tool 32 with memory) attachable to said surgical instrument (40), wherein said first end effector (the first tool 32 with memory) comprises a first amount of stored data (the “data” from the tool memory 90 described in Paragraphs 0069-0074, 0078, and 0082) regarding a first set of end effector parameters pertaining to said first end effector (Paragraphs 0069-0074, 0078, and 0082), and wherein said surgical instrument (40) is configured to ascertain said first amount of stored data (the “data” from the tool memory 90) and enter said first operating state (the operating state that 40 enters when a tool 32 with memory is attached to it and a response to the read command in step 148 in Figure 5A is received) after ascertaining said first amount of stored data (Paragraphs 0068-0088); and
a second end effector (a second tool 32 without memory) attachable to said surgical instrument (40) (the surgical instrument system inherently has such a second tool because Paragraphs 0093 states that the surgical instrument 40 is used with both tools with memories and tools without memories), wherein said second end effector (the second tool 32 without memory) comprises a second amount (zero, because the second tool 32 is memoryless and therefore contains zero amount of stored data) of stored data regarding a second set of end effector parameters pertaining to said second end effector (Paragraphs 0065-0067, 0089, 0090), wherein said surgical instrument (40) is configured to ascertain said second amount of stored data and enter said second operating state (the operating state that 40 enters when a tool 32 without memory is attached to it and there is no response to the read command in step 148) after ascertaining said second amount of stored data (Paragraphs 0065-0067, 0089, 0090), and wherein said first amount of data is different than said second amount of data (because the first amount is non-zero and the second amount is zero).
Regarding claim 20, Malackowski discloses a surgical instrument system, comprising:
a surgical instrument (40 in Figure 1) comprising an operating system (48 in Figure 2) selectively operable in a first operating state (the operating state that 48 enters when a tool 32 with memory is attached to it and a response to the read command in step 148 in Figure 5A is received) governed by a first firing algorithm (Paragraphs 0068-0088) and a second operating state (the operating state that 40 enters when a tool 32 without memory is attached to it and there is no response to the read command in step 148) governed by a second firing algorithm (Paragraphs 0065-0067, 0089, 0090), wherein said first firing algorithm is different than said second firing algorithm (because different operation steps are followed by 48 in the first and second firing algorithms, as disclosed in Paragraphs 0065-0090);
a first end effector (a first tool 32 with memory) attachable to said surgical instrument (40), wherein said first end effector (the first tool 32 with memory) comprises a first amount of stored parameters (the “data” from the tool memory 90 described in Paragraphs 0069-0074, 0078, and 0082) pertaining to said first end effector (Paragraphs 0069-0074, 0078, and 0082), and wherein said surgical instrument (40) is configured to obtain said first amount of stored parameters (the “data” from the tool memory 90) and place said operating system (48) in said first operating state (the operating state that 48 enters when a tool 32 with memory is attached to it and a response to the read command in step 148 in Figure 5A is received) (Paragraphs 0068-0088); and
a second end effector (a second tool 32 without memory) attachable to said surgical instrument (40) (the surgical instrument system inherently has such a second tool because Paragraphs 0093 states that the surgical instrument 40 is used with both tools with memories and tools without memories), wherein said second end effector (the second tool 32 without memory) comprises a second amount (zero, because the second tool 32 is memoryless and therefore contains zero amount of stored parameters) of stored parameters pertaining to said second end effector (Paragraphs 0065-0067, 0089, 0090), wherein said surgical instrument (40) is configured to obtain said second amount of stored parameters and place said operating system (48) in said second operating state (the operating state that 48 enters when a tool 32 without memory is attached to it and there is no response to the read command in step 148) (Paragraphs 0065-0067, 0089, 0090), and wherein said first amount of stored parameters is different than said second amount of stored parameters (because the first amount is non-zero and the second amount is zero).
Regarding claim 23, Malackowski discloses that said second amount of data is zero (because the second tool 32 is memoryless and therefore contains zero amount of data, Paragraphs 0065, 0066, and 0089).
Regarding claim 24, Malackowski discloses that said second amount of stored parameters is zero (because the second tool 32 is memoryless and therefore contains zero amount of stored parameters, Paragraphs 0065, 0066, and 0089).

Response to Arguments
Applicant’s arguments with respect to claims 1, 20, 23, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731